Title: To John Adams from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 16 December 1817
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


				
					My dear Sir
					La grange december 16th 1817
				
				I am much obliged to You for the Very Agreable Acquaintance of Mr Theodore Lyman; to Him I Will Be Under obligation for the kind Care He takes to forward this Letter: He lives in the Capital: I in the Country Where the pleasure and occupation of farming are to Me a Continual source of Enjoyment. Not So Exclusive However as to Render me insensible of What is Going on in the political line. our Affairs, My dear friend, are not So Bad as they Look to Be. I know the party of privileges is, in every part of Europe, upper Most, Nor am I the dupe of the liberal Cant of the Sainte Alliance Which is another Word for the old former Coalition of Pilnitz and Coblentz. But there also Excits in Every part of Europe a Spirit of Emancipation founded on the doctrine of Rights, the Blessed ofspring of our American Revolution. this patriotic Spirit, and an irresistible tendency towards political freedom is particularly remarkable in france Where the Good Sense of the people, enlightned By Experience, and formed By the Greater Vicissitudes, is Now Much improved from What You Have known it. the Successive Scenes of this European Contest No Body Can foretell, But that the Cause of Liberty Shall Ultimately prevail, and that france Will keep the Lead in this General struggle for the Rights of Mankind are two predictions which I confidently think I Could Utter.in the Mean While our Government is Under foreign influence, our frontier in foreign keeping, and great part of our Money delivered to foreign Hands. Yet if You observe How Lately more than one third of the Seven thousand Richest Citizens of paris Have Withstood in their Ballots the power, threats, wealth, and intrigues, both foreign and domestic who did all Coalesce Against Certain Elections, How an independant Minority in the Chamber of deputies Make Use of their faculty of Speech as to principles and facts, How a number of writers in their pamphlets are defying the Seizure, fines, and incarceration, How Spirited Young lawyers Step out and Express their Mind in political trials, and how public opinion Becomes a Shield for the Most Noted patriots Against the Rage of party, and the Arbitrariness of the Exception Laws, You will find the Companion betwen this Restoration and that of England, under Charles and James, much in favour of the doctrines of the day, and the actual Sentiments of the french Nation.inclosed is the list of the Works Which M. detracy Has published Under His own name. He is living, but Unfortunately deprived of His Sight. He Was an Imperial Senator, and Now is a Roïal peer. Now and then He Goes to the House where He Ranges With the Very Small Number of patriots Who Are Neither Ministerial or Ultra Royalists. He Has a Wife and three Children one of Whom is My daughter in Law, the other, the Son, Has Been, when a prisoner in Russia, Under the Greatest obligations to Mr Quincy Adams, who is Equally Beloved and Venerated in that family. I knew How proud and How Much pleased My friend Tracy Would Be With Your Enquiries after him: He Has Requested me to present You With the Hommage of His Gratitude and Regard. I intend Going to town, for a few Weeks, at the End of the Month When I Will take the Next opportunity to Send You the Books.M. dupuis is no More. He died Some Years Ago. I was not personally Acquainted With Him, altho’ He Has Sent to Me His Explanatory dissertation printed in 1806, Sur le Zodiaque Chronologique et Mythologique. He was a Member of the legislative Councils, and Under the Consular and imperial Government, Remained in the Corps legislatif who Elected Him as their president, no doubt in a jesting Way, to Receive the Bonapartian Concordat With the pope, a transaction Unpopular Enough at the time, altho’ it is Now, Comparatively, Much prefered to the one Which the Roïal Government Has Lately Ushered. M. dupuis Has Spent an immense Learning, without Much Clearness or Method, in attributing Every Religious System to Astronomical observations and allegories. His Great Work in Six Volumes is Rather Complete. He Gave out an abregé Which I Have in My library. But His Whole theory Has Been, By another Hand, Reduced to a small Volume the Arrangement of Which Seems to Me Much preferable. I Will Send it With tracy’s Works. There is also a Commentary on Montesquieu Which May, I think, Be interesting to You, more so probably than the AntiReligious dissertation of M. dupuis.Our propensities to politics are very differently Affected by What We Have Under our Eyes. in the U.S. all is Happy, prosperous, and Cheering. Here the Birth is Uncomfortable, the Weather Cloudy. But the thought of American freedom, glory, and felicity is to me delightful. You Wish Both My Countries to Be for Ever United. Every thing promises it Shall Be the Case, the More So as france’s new doctrines, Since the Revolution, are Evidently American imports.Adieu, my dear and Respected friend; present My Affectionate Regard to Mrs Adams, Your Son, to the Whole family, and Receive the Expression of My old Attachment and Respect
				
					Lafayette—
				
				
			